Citation Nr: 0801084	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy associated with 
spondylosis and disc disease at L4-S1.

2.  Entitlement to a higher initial rating for right lower 
extremity radiculopathy associated with spondylosis and disc 
disease at L4-S1, rated as 10 percent disabling from April 
15, 2003, and as 20 percent disabling from November 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
December 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that rating decision, the RO granted 
service connection for right and left lower extremity 
radiculopathy associated with the veteran's service-connected 
spondylosis and disc disease at L4-S1, with an effective date 
of April 15, 2003.  In a March 2007 rating decision, the RO 
increased the rating for right lower extremity radiculopathy 
to 20 percent, effective November 14, 2006.

Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
ratings, the Board has characterized them, as set forth 
above, as claims for higher initial ratings in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that the veteran's claims file 
contains evidence that he was denied Social Security 
Administration (SSA) disability benefits, in the form of a 
single-page computer printout dated May 24, 2005.  Although 
the RO acknowledged receipt of the one-page document and 
relied in part on the fact that the veteran had been denied 
SSA benefits in its May 2005 rating decision, the RO appears 
to have made no effort to obtain records from SSA relating to 
the denial, and no such records are present in the claims 
file.  It is not clear from the claims file what disabling 
condition(s) resulted in the veteran's application for SSA 
disability benefits or on what medical or other evidence SSA 
relied in making its decision to deny benefits to the 
veteran. 

In this case, given the uncertainty of what the identified 
SSA records may contain, the RO should obtain any available 
medical or other records associated with the veteran's denial 
of SSA disability benefits.  The Board notes that once VA is 
put on notice that the veteran has received a decision 
regarding an application for SSA benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in October 2007, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in November 2007.  The Board notes, 
however, that the veteran, through his representative, waived 
initial RO consideration of this evidence in writing and 
requested that the Board review the newly submitted evidence 
in the first instance.  There is thus no need for the Board 
to remand review of this evidence to the RO.  See 38 C.F.R. § 
20.1304 (2006).  The originating agency should nevertheless 
consider this evidence on remand.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence VA will 
attempt to obtain as well as the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  

2.  Any medical or other records relied 
upon by SSA in denying the veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2005) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration should be given to 
whether any "staged" rating is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the benefits 
sought on appeal are not granted, the 
veteran and his representative must be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  All evidence 
received since the August 2007 SSOC 
should be addressed.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

